RENDERED: NOVEMBER 19, 2021; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                     NO. 2021-CA-0183-MR

JIMMY THACKER                                                               APPELLANT


                      APPEAL FROM FLOYD CIRCUIT COURT
v.                    HONORABLE THOMAS M. SMITH, JUDGE
                           ACTION NO. 10-CR-00114


COMMONWEALTH OF KENTUCKY                                                        APPELLEE


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: GOODWINE, K. THOMPSON, AND L. THOMPSON, JUDGES.

GOODWINE, JUDGE: Jimmy Thacker (“Thacker”) appeals the Floyd Circuit

Court’s order denying his motion under CR1 60.02(f). We affirm.

                      On July 21, 2010, [Thacker] was indicted for one
                count of first-degree assault,[2] five counts of first-degree
                wanton endangerment,[3] and for being a first-degree

1
    Kentucky Rules of Civil Procedure.
2
    Kentucky Revised Statutes (KRS) 508.010, a Class B felony.
3
    KRS 508.060, a Class D felony.
                persistent felony offender.[4] The charges in this case
                resulted from a shooting that occurred on July 16, 2010.
                [Thacker] shot Elizabeth Conn multiple times while she,
                her little girl, and some of her friends were at her
                mother’s house. He was charged with one count of
                wanton endangerment for each of the other persons who
                were at the home at the time of the shooting.

                       The trial was conducted in Floyd Circuit Court on
                March 21-23, 2011. At trial, [Thacker] did not deny
                guilt, but claimed that he was acting under extreme
                emotional disturbance (EED) and asserted a voluntary
                intoxication defense. The jury convicted [Thacker] on all
                counts, and he was sentenced to a total of twenty-six (26)
                years in prison.

Thacker v. Commonwealth, No. 2011-SC-000338-MR, 2012 WL 3632349, at *1

(Ky. Aug. 23, 2012).

                After the Supreme Court of Kentucky affirmed Thacker’s conviction

on direct appeal, he filed a motion under RCr 5 11.42 alleging ineffective assistance

of counsel.6 Therein, Thacker argued trial counsel was ineffective for failing to

have him evaluated for competency to stand trial and for failing to present EED as

a defense. Thacker v. Commonwealth, No. 2017-CA-001293-MR, 2019 WL

1578679, at *3 (Ky. App. Apr. 12, 2019). In affirming the trial court’s denial of

Thacker’s RCr 11.42 motion, this Court found the record refuted his claims. In


4
    KRS 532.080(3).
5
    Kentucky Rules of Criminal Procedure.
6
  On direct appeal, the Supreme Court affirmed Thacker’s convictions but vacated in part and
remanded the matter to the trial court because of a sentencing error.

                                              -2-
fact, “[c]ounsel presented evidence that Thacker’s actions were prompted by his

EED and voluntary intoxication; the jury was instructed on both.” Id. (citation

omitted). Furthermore, Thacker’s argument regarding competency failed because

he participated rationally in his own defense. Id.

             On September 16, 2019, Thacker filed a motion for relief under CR

60.02(f) alleging ineffective assistance of post-conviction counsel on his RCr

11.42 motion. The trial court denied the motion as untimely and repetitive. This

appeal followed.

             Under CR 60.02(f), a court may grant relief from a judgment for “any

other reason of an extraordinary nature justifying relief.” The burden of proof is

on the movant to present specific facts which “render the original trial tantamount

to none at all.” Foley v. Commonwealth, 425 S.W.3d 880, 885-86 (Ky. 2014)

(internal quotation marks and citation omitted). This Court reviews the denial of a

motion under CR 60.02 for abuse of discretion, the test for which is whether the

trial court’s decision was “arbitrary, unreasonable, unfair, or unsupported by sound

legal principles.” Id. at 886 (citations omitted).

             Thacker’s sole argument on appeal is that he received ineffective

assistance of counsel in his RCr 11.42 proceedings because counsel failed to have

him evaluated for competency to stand trial and EED.




                                          -3-
             “[T]he Due Process Clause of the Fourteenth Amendment to the

United States Constitution, and through it the Sixth Amendment, entitle criminal

defendants to the effective assistance of counsel not only at trial, but during a first

appeal as of right.” Hollon v. Commonwealth, 334 S.W.3d 431, 434 (Ky. 2010)

(citing Evitts v. Lucey, 469 U.S. 387, 105 S. Ct. 830, 83 L. Ed. 2d 821 (1985)).

Ineffective assistance of counsel claims are “limited to counsel’s performance on

direct appeal; there is no counterpart for counsel’s performance on RCr 11.42

motions or other requests for post-conviction relief.” Id. at 437. On this basis,

Thacker’s claim must fail.

             Based on the foregoing, the order of the Floyd Circuit Court is

affirmed.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Jimmy Thacker, pro se                      Daniel Cameron
 West Liberty, Kentucky                     Attorney General of Kentucky

                                            Courtney J. Hightower
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                          -4-